Citation Nr: 1013722	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-02 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1986 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

While the RO has reopened the Veteran's claim, the Board has 
a legal duty to address the "new and material evidence" 
requirement of 38 C.F.R. § 3.156(a) regardless of the actions 
of the RO and has recharacterized the issue accordingly.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The Veteran's reopened claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
PTSD was denied in an unappealed February 1999 rating 
decision on the basis that the Veteran did not have a 
diagnosis of PTSD or a corroborated in-service stressor.

2.  Evidence added to the record since February 1999 suggests 
a current PTSD diagnosis and also contains additional 
stressor information from the Veteran.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for PTSD.  38 U.S.C.A. §§ 5103, 5108, 
5103A, 5107, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for PTSD was denied in a February 1999 rating 
decision on the basis that there was no current diagnosis of 
PTSD and no corroboration of either participation in combat 
with the enemy or an in-service stressor.  The Board also 
notes that the RO denied the Veteran's claim for service 
connection for an adjustment disorder in the same decision.

The Veteran was notified of this decision in the same month 
but did not respond within the following year.  The Board 
therefore finds that the February 1999 rating decision is 
final under 38 U.S.C.A. § 7105(c).  The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the Veteran's claim since 
the issuance of that decision.

In this regard, the Board notes that the claims file now 
contains multiple VA treatment records suggesting a current 
diagnosis of PTSD.  A July 1998 entry indicates 
"active/chronic" PTSD, of onset in 1995.  In a July 2005 
record, PTSD was included in the Veteran's "problem list."  
Similarly, in a December 2005 record, PTSD is included in a 
list of "medical problems."  This evidence, at a minimum, 
raises the distinct possibility of a current diagnosis of 
PTSD.

The Board also notes that, at the time of the February 1999 
rating decision, the Veteran provided only very cursory 
stressor information in a statement received in July 1998, 
without any dates noted.  In lay statements from February and 
June 2008, however, he offered a detailed description of 
stressful events and circumstances while stationed in the 
Persian Gulf.  To the extent that several of the experiences 
addressed by the Veteran may be capable of corroboration, 
this pertains to the previously unestablished existence of a 
corroborated stressor.

The Board finds the aforementioned evidence to be "new" and 
"material," as it pertains to the previously unestablished 
facts of a corroborated in-service stressor and a PTSD 
diagnosis.  This evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly, the claim 
is reopened.

For reasons described below, the Board finds that additional 
evidentiary development is needed in this case.  A final 
decision on the merits of this case will be deferred pending 
action on remand.  Accordingly, the Board will not address at 
this time whether VA has fulfilled its notification and 
assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).      


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened; to that extent only, 
the appeal is granted.


REMAND

As noted above, the February and June 2008 statements 
indicate multiple stressful experiences, including a 
"friendly fire" attack on a tank in January 1991, a tent 
fire resulting in explosions, and scud missile attacks.  In 
light of Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002), it is necessary that VA make efforts to obtain the 
records from the unit to which the Veteran was assigned 
during his service in the Persian Gulf and that a review be 
made of such records to determine whether the records 
corroborate any of the Veteran's experiences.

Should one or more stressors be corroborated, the Veteran 
should be afforded a VA psychiatric examination to address 
whether he has a current diagnosis of PTSD and, if so, 
whether such diagnosis is predicated on the corroborated 
stressor(s).  38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following action:

1.  The United States Joint Services 
Records Research Center (JSRRC) 
(previously the U.S. Armed Services 
Center for Research of Unit Records) 
should be contacted and requested to 
provide the records for the unit to which 
the Veteran was assigned while in the 
Persian Gulf in 1990 and 1991.  All 
documentation from the JSRRC must be 
added to the claims file.

2.  A review should be made of the 
documentation from the JSRRC, and a 
report should be prepared to address 
whether there is a corroborated stressor.  
If the JSRRC documentation corroborates a 
claimed in-service stressor, the Veteran 
should be afforded a VA examination, as 
addressed in paragraph 3.  If there is no 
corroborated stressor, the development 
requested in paragraph 3 is not needed, 
and a readjudication should be made as 
requested in paragraph 4.


3.  If, and only if, it is determined 
that there is a corroborated in-service 
stressor, the Veteran should be afforded 
a VA psychiatric examination, conducted 
by an examiner who has reviewed the 
claims file.  The examiner should first 
render a multi-axial diagnosis and 
specify whether a diagnosis of PTSD is 
warranted in this case.  If so, the 
examiner should then render an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that such diagnosis is 
predicated on a corroborated in-service 
stressor.  All requested opinions and 
conclusions must be based on 
consideration of the examination 
findings, the claims file review, and the 
Veteran's own lay contentions.

4.  Then, the claim for service 
connection for PTSD should be 
readjudicated.  If the determination of 
this claim remains unfavorable, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


